Ex parte Jimmy C.  Burgett



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-093-CR





EX PARTE 



JIMMY C. BURGETT	



------------



FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------	

Jimmy C. Burgett is attempting to appeal the trial court’s January 25, 2005 order releasing him from custody.  On March 23, 2005, we notified appellant by letter of our concern that we lacked jurisdiction over the appeal because the notice of appeal was not timely filed.  In his response to our letter, appellant concedes that the notice was not filed within thirty days after entry of the order as required by the appellate rules.  
See
 
Tex. R. App. P.
 26.2(a)(1).

Appellant asserts that the reason for the late filing is his improper re-arrest arranged by his parole supervisor.  Regardless of the reason, the late filing of appellant’s notice of appeal deprives this court of jurisdiction over his appeal.  
See Slaton v. State,
 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: April 21, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.